OFFICE      OF THE ATTORNEY          GfiNERAL     OF TRXAS
                                   AUSTIN




Ronorablm       Thomas A. Y&em,
Couaty     Attorney
Llbertp       Couaty
tlborty,       Tmxar


Dear   sirr




UB thm rollowlag faatr;            oa
TmXa!,rmd   suit against           3.
delinquent       taxas.   Daytoa
                                                         jut?gmJnt war on-s
                                                        68.02,  tho county
                                                         a tot61 moormry
                                                          Tho property
                                                        o on Oatobrr 5,
                                                        0r the judgment
wd aoorued 00                                          ruary   6,   194o,   lr ter
adrortlssmont                                          old by tha rh0rirr


                                          on in TOI~Olmm to two quor-
                                          0redr 0r said ralo, 835.00,
                                        0 ~%yxwe 0r ODll$b,or should
                                      nt or the taxersfor which tho
                                       and (2) it there ir any 8um to
                                     )ho*prhould the aaos be distributed?

                           d that rhilo the suit ana riled prior
                           Artielo
                              9348b, Vornonls Cltil Statutes,
                 entered urrtil arter oat6 Aot had booomo
                 0 boom0 0rrO0tirO on Kay 13, 1957, aad t~ho
JuCgmont wa8 entered on Jaly fJ3,1937.
          Tho dirtribution of the proooods of saloe under
Artiolo 734Sb ir govormd by S0otions 8 acd 9.   Rolatlng to
tho prQoood8 0r tha wr8t   8a10c, seation 8 provtdosr
Honorable Thorns a. Xheat, Fage 2


          *ii-oproport  sold for taxes under deoree
     In euoh suit aball be sold to the ownor   0r said
     property, directly or lndlrootly, or to aayona
     haring an intorsst thorela, or to any party
     other than a taxing unit rhloh la a party to
     tho suit, ror less than tk& amount or the ad-
     judged valur aforesalC  ol said Frojmrty  or tha
     agzxegate ariountof the juQgnsnts against tho
     property in said suit, whlohevor !a lower, and
     the net proooeds 0r any sale 0r such property
     tade under deorso of oourt ia said suit to any
     party other than any such taring unlt shall bo-
     long and be aistrlbuted to all taxing units
     whloh arm partles to the suit whloh by tho judg-
     mnt in said suit have been founC to have tax
     liens against suoh property, pro rata aad in
     propurtlon to thm mounts of their res?eotlvs
     tax liens as established In said judgr;ent,but
     any mxooss in the proceeds ol salo over and
     above the mount necessary to C&ray the oosts
     or suit and sale and ohher expanses hsrelnabova
     made abargeabls against   suah procoe$s, and to
     rully dlsoharge, the judgments against said
     property, shall be paid to the parties   legally
     entitled to such 0x0033.~
          Cases whore the property is bought in by a tax-
ing unit and thematter sold by It at private   sale arm oon-
trolled, as to th0 dlspositlon of the prooeeda, by Section
9, the applloablo PI% reading:
          *     . and rnhon suoh property Is sold by
     the takig unit purohasing mm,       the socoeds
     thereot shall be received    by it for account Of
     ltsetltand all other so?d taring units adjudged
     In said suit to have a tax-lien against suoh
     property, and after zaayingall oosts and OI-
     panssa, shall be tistrlbuted    akong suoh taxlng
     units pro rata and in proportion to tho amount
     or their tax liens against suoh prop8rty as
     established In said judgment. Coasant In be-
     half or the State 0r Texas unOer this Ceotlon
     or ttls kot my be .&van by the County Tax Col-
     lector or the county ln which tho property is
     located."
          Bhen the property is purohasod at the first Sal0
by a taxing unit, is not sold at private aale, but is there-
artar advmrtised add sold by the sheriff, the distribution
or thm procoeds or the sale 1s detarmlpsd by tls laot son-
 tenoe In soot1on 9, raadlng:
.

                                                                     919

    Honorablo ThOr;aBA. 'iiheat,
                               Fag. 3


                "The Fherltt   Shall apply tbB proossds from
           Such sale,
                 ._   .first, to  thm pay.mt  0r all costs
           la said unit  and all  costs and OX~~CB~B or Balm
           and reoslo and all attorney*8 reO8 acd reason-
           ablo mx~sases taxed as oosts by thm Court ia
           Bald suit and shall   distribute tho balaxcm aslong
           the taxing anits partiolpatlng In ssld original
           judguant pro rate and in proportion to the amount
           of their tax liens agalast suoh property as OS-
           t6bllBhrd In said juQgneat.*
              From the above it is quite clear that thm pro-
    0eed8 of any salon governed by Art1010 7343b shall be dls-
    trlbuted 68 rOiiOW8: First, to the pymnt    0r COatBl
    seoond, to tte taxing units pro rata, ln proportion to
    thalr reooverles; third, any balanoe to the landowner or
    other party entitled thereto.
               Prior to Art1010 7345b, costs were not paid un-
    til after the satlsiaotlon or taxes, penalty and interest.
    Conrerence Opinion no. 2707, tkis oflloa; Article 7333,
    Revised Cl~ll ctatutets.   F~OC~~B    of the sale were given
    a pro rate distribution uong the units reoovarlng judg-
    Bent8 in tho Suit.    coateronoe Opinion No. 272S, thi8 or-
    rioe , Letter Cpinlons, Asrlistant   C. %‘. eonedy to K. C.
    Barkley, April 26, 1935, and Assistant Scott Calnes to
    Ree80 D. kade, April 23, 1932, 26 5..C. L. 404; Cooley
    on Taxation (4th Ed.) ZeOtlOn 1241; Lmnlaon ‘1.City or
    Keokuk, 45 Iowa 266; 3IBtiOO v. LOganSpOrt,      101 in&. 3261
    :iaBhvI11ev. Leo, SO 'ion% 452; St. Clalr v. JOWB, 108
    :G.X. 256, Indi Zowm V. city     0r mhoood,    64 Z. E. 51~
    vag Adaze v. Osgood, 60 X. 7. 669, /:eb; .vslowles v. xorrls,
    65 Atl. 782, TM.
              Duo to the ohango wrought by Artlole 7343b in
    mklng co5ts ths first oharge against the prooaeds or a
    tax sale, it betosnesneoeasary ror us to detsxzlas whather
    your ease Is governed by that Act.  It is reoalled that
    thm suit was tiled long prior to the enaotmdt 0r Artlclo
    7345b, but judpent was not entered until after the mf-
    ieotlve data of that statute.
              Seotloa 1 of the Aot plerelydefines "taxing
    U[litB-,Section 2 begins, "In any slit hereafter brought
    by or In behalf 0r any taxing unit . . . the plaintirr
    my Implead as parties derendant any or all Other taring
    unltr having delinquent tax o1aimB against euoh property,-
    oto. Ye think that in the Use of the term   *in any suit
    hereafter brought- tha Legislature olsarly intended to
                                                                  - 920


uonorablr   Thorn8 A. %heat, Faga 4


exclude suits theretofore instituted. Cur belief in thlr
resgeat ie aooentueted by the faot that it is expresolp
written in Zeotlon 12, near the close of the Act, that the
provlslons relating to redssptlon   and the lsnuaaae of *it
or possesslo~ 3hall apply to   mall suits heretofore or here-
after filed.”   cur 0pln10~ is that the case ~111 be govern-
-     the laws erlrtlng at the t&e t.Se~auitwa8 filed      in
SO far as the distribution of the proceeds of the aale and
the Q6&yINAt Ot OOatS are OOnOOrAed.A8 bearing generally
OA the qUe.StiOA We Oite !=%A AAtOAiOV. 33rv,   48 2. ':'. 496,
at pp. 499-500; ztowart V. Lataer, 116 5. 3. 860.
          ?ald aum or $S.OO, proceeds of said sale, should
be applied to the paymAt of the judgrcentrecoveries pro
rata in proportion to the respeotivs ainountathereof.
                                       very truly yours




                                                    I?.Lewis
                                              Glen‘II
                                                   lrssirrtant
ci% : Lli

                APPROVEZb@bAY3, 1940


                ATTORNEY GENXRAL OF TEXAS